UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) June 15, 2011 WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST (Issuing Entity) WORLD FINANCIAL NETWORK CREDIT CARD MASTER TRUST (Issuer of Collateral Certificate) WFN CREDIT COMPANY, LLC (Depositor/Registrant) WORLD FINANCIAL NETWORK NATIONAL BANK (Sponsor) (Exact Name of Issuing Entity, Issuer of Collateral Certificate, Depositor/Registrant and Sponsor as Specified in their respective Charters) Delaware (State or Other Jurisdiction of Incorporation of Issuing Entity and Registrant) 333-60418, 333-166240 333-113669, 333-166240-01 31-1772814 (Commission File Numbers for Registrant and Issuing Entity, respectively) (Registrants’ I.R.S. Employer Identification Nos. for Registrant) 220 West Schrock Road, Westerville, Ohio (Address of Principal Executive Offices of Registrant) (Zip Code) (614) 729-5044 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement On June 15, 2011, the Bank, the Transferor and the Trust entered into the Eighth Amendment to the Transfer and Servicing Agreement, a copy which is filed with this Form 8-K as Exhibit 4.1, pursuant to which the Bank, the Transferor and the Trust amended certain provisions of the Transfer and Servicing Agreement, dated as of August 1, 2001, among the Bank, the Transferor and the Trust. Item 9.01.Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Document Description Eighth Amendment to Transfer and Servicing Agreement, dated as of June 15, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WFN CREDIT COMPANY, LLC as depositor Date: June 15, 2011 By: /s/ Daniel T. Groomes Daniel T. Groomes President EXHIBIT INDEX Exhibit No. Document Description Eighth Amendment to Transfer and Servicing Agreement, dated as of June 15, 2011
